 In the Matter of ROBERT JACOBS, INC.andINDUSTRIAL UNION OFMARINE AND SHIPBUILDING WORKERS OF AMERICA, LOCAL 38, AFFILI-ATED WITH THE C. I. O.andNEW YORK DISTRICT COUNCIL, UNITEDBROTHERHOODOF CARPENTERS AND JOINERS OF AMERICA, LOCAL 488CaseNo. R-2587SUPPLEMENTAL DECISIONANDDIRECTIONSeptember 4, 1941On June 14, 1941, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election inthe above-entitled proceedings.,Pursuant to the Direction of Elec-tion, an election by secret ballot was conducted on June 27, 1941,under the direction and supervision of the Regional Director forthe Second Region (New York City). On July 18, 1941, the Re-gional Director, acting pursuant to Article III, Section-9, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, issued an Election Report, copies of which were duly servedupon the parties.As to the balloting and the results thereof, the Regional Directorreported as follows :Total number eligible to vote______________________________361Total number of, ballots cast -------------------------------297Total number of valid ballots_____________________________286Total number of votes in favor of United Brotherhood ofCarpenters and Joiners of America, A. F. of L___________42Tbtal number of votes in favor of Industrial Union of Marineand Shipbuilding Workers of America, Local 38, C. I. O__143Total number of votes in favor of neither union------------101Total number of blank ballots_____________________________0Total number of void ballots_____________________________0Total number of challenged votes --------------------------11On July 25, 1941, the Company and the New York District Coun-cil,United Brotherhood of Carpenters and Joiners of America, Local1 32 N.L. R. B. 646.35 N. L. R. B., No. 40.181 182DECISIONS OF NATIONAL LABOR RELATIONS BOARD488, herein called the District Council, filed objections to the ElectionReport.On August 4, 1941, the Regional Director issued a Reporton Objections.2In her Election Report the Regional Director recommended thatthe challenges be sustained as to three of the voters : A. Koester, S.O'Brien, and L. Marcus.No objections to this recommendation were filed by any of theparties.As to the remaining eight challenged ballots, however, theRegional Director recommended that they be declared valid, to whichrecommendation,inter alia,the Company and the District Councilfiled the above-mentioned objections.The challenges in dispute concerned the following men : G. Weis-brat,W. Mergner, V. Foglietto, G. Papella (or Popella), W. Bates,V. Piliero, T. Stoetzel, and A. Buttacavoli.The company contendsthat these men are iron workers who were employed for the recon-struction of a ship for the United States Navy, that at the comple-tion of that job the Company decided not to engage in furtherconstruction of steel boats, and that the men were permanently sepa-rated from the pay roll between June 11 and 25, 1941.With respectto Buttacavoli, the Company also contends that he has secured em-ployment elsewhere.The Regional Director's report discloses thaton July 8, subsequent to the Election, a company official informed'a C. I. O. representative that the men would be recalled when workpicked up.This was- confirmed by letter of July 15.On the latterdate, the same company official informed an examiner in the officeof the Regional Director that the Company expected 'to receive a'contract for the construction of seven tugboats for the United StatesNavy and was checking the list of those laid off to determine whom itwould recall.In addition, five of the challenged voters filed state-ments averring, that they were laid off because there was a shortageof material, and were told that they would be rehired when therewas work.As to Buttacavoli, the report discloses that he is tem-porarily employed elsewhere but desires to be reemployed by theCompany.In view of all the circumstances, the challenges are overruled asto G. Weisbrat, W. Mergner, V. Foglietto, G. Papella (or Popella),W. Bates, V. Piliero, T. Stoetzel, and A Buttacavoli, and their bal-lots declared valid.The Company's request for a hearing with re-spect to the challenges is denied.Since no objections were filed tothe Regional Director's recommendations with respect to A. Koester,S.O'Brien, and L. Marcus, their ballots are declared invalid.On August 8 and 9, respectively, the District Council and the Company,filed furtherobjections. ROBERTJACOBS, INC.183The District Council also filed objections- relating to the appro-priateness of the unit and to the pay-roll date designated by theBoard to determine eligibility to vote in the election.The conten-tions of the District Council on these issues were disposed ,of in theDecision and Direction of Election, and no new matter is alleged.The District Council also alleged in its objections that no ade-quate provision was made for employees to vote who were absentfrom the plant on business during election hours.The RegionalDirector reported that a group of '15 to*'20 employees was assignedto work in the Brooklyn Navy Yard on the day of the election.Theywere all instructed to return to the plant so that they could casttheir ballots and were permitted to leave the Boooklyn Navy Yardin time to vote.About eight did return.We find that these and the other objections raise no substantialand material issues with respect to the conduct of the ballot and theElection Report.They are therefore overruled.-Since counting of the challenged ballots is essential to the deter-mination of the result of the election, we shall direct that they becounted.DIRECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board, by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Robert Jacobs, Inc., New York City, the Regional Director forthe Second Region (New York City) shall, pursuant,to said Rulesand Regulations,, and subject to Article III, Section 9 thereof, withinten, (10) days from the date of this Direction, open and count thechallenged ballots herein declared valid, and shall thereafter prepareand cause to be served upon the parties to this proceeding a Supple-mental Election Report embodying her findings therein and herrecommendations as to the result of the balloting.